PER CURIAM.
Plaintiff appeals a directed verdict granted at the close of her case in favor of defendant Springfield Toyota, Inc. Because the judgment was not appealable at the time she filed her notice of appeal, we dismiss the appeal.
After the directed verdict in favor of defendant Springfield Toyota, the case continued against defendant Oregon Adjusters Eugene, Inc. The jury returned its verdict in plaintiffs favor on February 24, 1982. On March 4,1982, the court entered judgment on the directed verdict in favor of defendant Springfield Toyota. The judgment did not include an express determination that there was no just reason for delay nor an express direction for the entry of judgment. Therefore, it was not final and appealable at that time. ORCP 67B; ORS 19.010. On March 22, plaintiff filed a notice of appeal from that judgment. On March 25, the court entered a second judgment on the jury’s verdict in favor of plaintiff against defendant Oregon Adjusters Eugene, Inc. That judgment resolved all the remaining issues in the case and the judgment entered March 4 became appealable. Plaintiff did not file a notice of appeal within the statutory period after the entry of the March 25 judgment. There being no proper appeal from an appealable order, there is nothing before this court.
Appeal dismissed.